Citation Nr: 1446988	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left testicular cyst.

2.  Entitlement to service connection for bladder condition, to include a disorder of the prostate.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 until his retirement in March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, service connection for left testicular cyst and service connection for a bladder condition.  

The Board notes that the Veteran also appealed a September 2011 rating decision that reduced the rating for his service-connected pseudofolliculitis barbae from 30 percent to 10 percent December 1, 2011; however, in a rating decision dated in September 2013 the RO restored the 30 percent rating effective December 1, 2011; so that appeal has been satisfied.

In January 2014 the Veteran testified by videoconference from the Roanoke RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for bladder condition, in a file-review opinion dated in August 2013 a VA physician stated that the Veteran's "bladder issue" was not due to a service-connected condition; however, an opinion was not proffered regarding a direct relationship to service.  In this regard the Board notes that a service treatment record dated in March 1996 documents complaints of difficulty with stream.  The assessment was prostatitis.  Additionally, during his December 1996 retirement examination the Veteran admitted to frequent or painful urination.  Although the provider checked the box under "abnormal" regarding the "testicular" portion of the examination, he did not notate whether the prostate was normal or abnormal.  This is significant since post-service medical records reflect that the Veteran's "long history of irritative and obstructive voiding symptoms" is "secondary to chronic prostatitis."  See, e.g., November 2001 private cystoscopy report.  See also October 2012 "to whom it may concern" letter from VA physician advising that the Veteran "has . . . benign prostate hypertrophy and erectile dysfunction [that] began while in the Army while in Germany 1991."  Finally, during his 2014 Board hearing the Veteran testified that his urinary incontinence/dribbling has been going on for about 20 years.  See Transcript, pp. 4-8.  In accordance with McLendon he should be afforded a VA examination.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim for service connection for left testicular cyst, in the August 2013 opinion the VA physician stated that the cyst was less likely as not related to or the result of the Veteran's service-connected 'left epididymitis, post-operative with left testicular pain and erectile dysfunction' disability; however, according to a VA radiologist, the Veteran's cystic abnormality within the left testicle "could also be postsurgical given the patient's history."  See May 2012 VA ultrasound report.  This issue should also be explored during the VA examination.  

On remand the claims file should be updated to include VA treatment records dated after June 13, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's treatment for male reproductive symptom/genitourinary problems dated after June 13, 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination regarding his claims for service connection for a bladder condition and left testicular cyst.  The claims file must be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each claimed disorder: 

a) whether it is at least as likely as not that it began during active duty service; and, if not,

b) whether it is at least as likely as not that it is secondary to (caused by, aggravated by)

* the Veteran's service-connected "left epididymitis, post-operative with left testicular pain and erectile dysfunction" disability; 

* the Veteran's service-connected "scar with revision, status post left epididymitis surgery associated with left epididymitis, post-operative with left testicular pain and erectile dysfunction" disability; or

* the Veteran's service-connected "left testicular deformity associated with left epididymitis, post-operative with left testicular pain and erectile dysfunction" disability.   

c) In formulating the requested opinion regarding service connection for bladder condition the examiner should note that in-service medical records document complaints of urinary hesitancy, frequency, and pain; that military providers suspected prostatitis; and that post-service medical records advise of voiding dysfunction (see, e.g., October 2009 and February 2010 QTC examination reports) and chronic active prostatitis (see, e.g., November 2001 letter from private urologist), and benign prostatic hypertrophy.  

d) In formulating the requested opinion regarding service connection for left testicular cyst the examiner should note that the Veteran is service-connected for left epididymitis and left testicular deformity associated with left epididymitis, post-operative; and that a VA radiologist has stated that the Veteran's "cystic abnormality within the left testicle" could be postsurgical.  

A complete rationale for all opinions is requested.

3.  After completion of all of the above actions, re-adjudicate the claims.  If any benefit remains denied, provide the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

